Title: Report on Letters from the American Ministers in Europe, [20 December 1783]
From: Committee of the Continental Congress
To: 


        
          [20 December 1783]
        
        The committee consisting of Mr. Jefferson, Mr. Gerry and Mr. Williamson to whom were referred the letters of the Ministers for the U.S. in Europe have agreed to the following report.
        They find that instructions bearing date the 29 of Octr. 1783 were sent to the Ministers plenipotentiary of the U S of America at the court of Versailles empowered to negotiate a peace or to any one or more of them for concerting draughts or propositions for treaties of Amity or commerce with the commercial powers of Europe but that their powers will not extend to the actual signature of any such treaty nor to negotiate with any state or power out of Europe.
        They do not find that any commission consonant with these instructions has been issued to the said Ministers.
        They are of opinion it will be advantageous to these United States to conclude such treaties with Russia, <Germany> the Court of Vienna, Prussia, Denmark, the Elector of Saxony, Hamburg, Great Britain, Spain, Portugal, Genoa, Tuscany, Rome, Naples, Venice, Sardinia and the Ottoman porte <for its possessions in Europe and Asia and Africa>.
        That in the formation of these treaties the following points be carefully stipulated.
        1. That each party shall have a right to carry their own produce, manufactures and merchandize in their own bottoms to the ports  of the other and thence to take the produce and merchandize of the other paying in both cases such duties only as are paid by the most favoured nation, freely where it is freely granted to such nation, or paying the compensation where such nation does the same.
        2. That with the nations holding territorial possessions in America a direct and similar intercourse be admitted between the U.S. and such possessions or if this cannot be obtained then a direct and similar intercourse between the U S and certain free ports within such possessions. That if this neither can be obtained permission be stipulated to bring from such possessions in their own bottoms the produce and merchandize to these states directly and for these states to carry in their own bottoms their produce and merchandize to such possessions directly <or lastly a permission to the inhabitants of such possessions to carry their produce and merchandize in their own bottoms to the free ports of other nations, and thence to take back directly the produce and merchandise of these states>.
        3. That these U S <being by their constitution consolidated into one fœderal republic they> be considered in all such treaties and in every case arising under them as one nation upon the principles of the fœderal Constitution.
        4. That it be proposed, though not indispensibly required that if war should hereafter arise between the two contracting parties, the merchants of either country then residing in the other shall be allowed to remain 9 months to collect their debts and settle their affairs and may depart freely carrying off all their effects without molestation or hindrance and all fishermen, all cultivators of the earth and all artizans or manufacturers unarmed and inhabiting unfortified towns villages or places who labour for the common subsistance and benefit of mankind and peaceably following their respective employments shall be allowed to continue the same and shall not be molested by the armed force of the enemy in whose power by the events of war they may happen to fall; but if any thing is necessary to be taken from them for the use of such armed force the same shall be paid for at a reasonable price and all merchants and traders exchanging the products of different places and thereby rendering the necessaries, conveniences and comforts of human life more easy to obtain and more general shall be allowed to pass free and unmolested and neither of the contracting powers shall grant or issue any commission to any private armed vessel, empowering them to take or destroy such trading ships or interrupt such commerce.
        5. And in case either of the contracting parties shall happen to  be engaged in war with any other nation it be farther agreed in order to prevent all the difficulties and misunderstandings that usually arise respecting the merchandize heretofore called contra-band such as arms ammunition and military stores of all kinds that no such articles carrying by the ships or subjects of one of the parties to the enemies of the other shall on any account be deemed contraband so as to induce confiscation and a loss of property to individuals. Nevertheless it shall be lawful to stop such ships and detain them for such length of time as the captor may think necessary to prevent the inconvenience or damage that might ensue from their proceeding on their voyage paying however a reasonable compensation for the loss such arrest shall occasion to the proprietors. And it shall farther be allowed to use in the service of the captors the whole or any part of the military stores so detained, paying the owners the full value of the same, to be ascertained by the current price at the place of it’s destination. But if the other contracting party will not consent to discontinue the confiscation of contraband goods then that it be stipulated that if the master of the vessel stopped will deliver out the goods charged to be contra-band he shall be admitted to do it and the vessel shall not in that case be carried into any port but shall be allowed to proceed on her voiage.
        6. That in the same case where either of the contracting parties shall happen to be engaged in war with any other power, all goods not contraband belonging to the subjects of that other power and shipped in the bottoms of the party hereto not engaged in the war shall be entirely free. And that to ascertain what shall constitute the blockade of any place or port, it shall be understood in such predicament, when the assailing power shall have taken such a station as to expose to eminent danger any ship or ships that would attempt to sail in or out of the said ports. And that no vessel of the party who is not engaged in the said war shall be stopped without material and well grounded cause: and in such cases justice shall be done, and an indemnification given without loss of time to the persons aggreived and thus stopped without sufficient cause.
        7. That no rights be stipulated for aliens to hold <lands> real <estate> property within these States this being utterly inadmissible under their several laws and policy. But where on the death of any person holding real estate within the territories of one of the contracting parties such real estate would by their laws descend on a subject or citizen of the other were he not disqualified by alienage, then he shall be allowed a reasonable time <to qualify  himself for holding it by changing his country and allegiance> to dispose of the same, and withdraw the proceeds without molestation.
        8. <And> That such treaties be <limited to the> made for a term <of> not exceeding 10 years from the exchange of ratifications.
        9. That these instructions be considered as supplementary to those of Oct. 1783. and not as revoking except where they contradict them. <That our ministers be informed that such articles as may be disagreeable to the other party and are indifferent to us in point of interest we mean not that they should insist on indispensably.> That where, in treaty with a particular nation, they can procure particular advantages, to the specification of which we have been unable to descend, our object in these instructions having been to form outlines only and general principles of treaty with many nations, it is our expectation that they will procure them, tho’ not pointed out in these instructions. And where they may be able to form Treaties on <general> principles which in their judgement will be more beneficial to the United States, than those herein dictated to be made their basis, they are <notwithstanding any thing herein> permitted to adopt <such and agree to> such principles: That as to the duration of the treaties tho’ we have proposed to restrain them to the period of 10. years yet they are at liberty to extend the same as far as 15 years with any nation which may pertinaciously insist thereon: and that it will be agreeable to us to have supplementary treaties with France, the United Netherlands and Sweden, which may bring the treaties we have entered into with them as nearly as may be to the principles of those now directed: but that this be not pressed if the proposal should be found disagreeable.
        That treaties of Amity or of Amity and commerce be entered into with Morocco and the <other states on the coast of Barbary> and the Regencies of Algiers Tanis and Tripoly to continue for the same term of 10. years or for a term as much longer as can be procured.
        That our Ministers to be commissioned for treating with foreign nations make known to the Emperor of Morocco the great satisfaction which Congress feel from the amicable disposition he has shewn towards these states and his readiness to enter into alliance with them. That the occupations of the war and distance of situation have prevented our meeting his friendship so early as we wished; but that powers are now delegated to them for entering into treaty with him, in the execution of which they are ready to  proceed: and that as to the expences of his Minister they do therein what is for the honor and interest of the United States <and conformable to the practice of other nations>.
        That a commission be issued to Mr. Adams, Mr. Franklin and <Mr. Jay> Mr. Jefferson giving powers to them or the greater part of them to make and receive propositions for such treaties of amity and commerce and to negotiate and <conclude> <agree to> sign the same transmitting them to Congress for their final ratification and that such commission be in force for a Term not exceeding two years and no longer. <That the said Ministers be instructed to the powers with whom they may negotiate the great value at which these states will esteem their friendship and consideration and that it will be their constant endeavour to promote a good understanding and harmony with them and to prevent every thing which might interrupt it by every means in their power, but the heavy debts which they have contracted during the late war and the state of desolation and depopulation in which every part of these states were left by it has rendered it inconvenient at present for them to keep ministers resident at the courts of Europe and they hope that this deviation from the practice of friendly nations may be ascribed to its true cause and not to any want of respect to their friends or of attachment to treaties to the faithful observation of which they shall at all times pay the most earnest attention.>
        <That the said ministers be instructed in their negotiations with the [foreig]n court to urge with perseverance the necessity of a reasonable forbearance in the levy of debts due within these states to British subjects, the establishment of the idea of these states that all Demands for Interest accruing During the War would be highly inequitable and unjust; and the expediency of settling this by precise stipulation, in order to avoid those mutual complaints and altercations which may disturb the harmony of the two nations.>
        That the said Ministers to be commissioned for treating with foreign nations be referred to the Instructions of the thirtieth day of May 1783 relative to British Debts the objects of which they are hereby directed to urge with perseverance.
        That they require with firmness and decision full satisfaction for all slaves and other property belonging to citizens of these states taken and carried away in violation of the preliminary and definitive articles of peace: and to enable them to do this on precise  grounds Congress will furnish them with necessary facts and documents.
        That Consuls be appointed for the ports of
        And consuls general established at
        That Doct. Franklin be desired to notify to the Apostolical Nuncio at Versailles that Congress will always be pleased to testify their respect to his sovereign and state but that the subject of his application to Doct. Franklin being purely spiritual it is without the jurisdiction and powers of Congress, who have no authority to permit or refuse it, these powers being reserved to the several states individually.
        That Doct. Franklin be instructed to express to the court of France the constant desire of Congress to meet their wishes; that these states are about to form a general system of commerce by treaties with other nations <and by internal regulations>; that at this time we cannot foresee what claims might be given to those nations by the explanatory propositions from the Count de Vergennes on the 2 and 3 articles of our treaty of Amity and commerce with his M. C. M.; but that he may be assured it will be our constant care to place no people on more advantageous ground than the subjects of his Majesty.
        That the papers containing the claims of the five Forsters, brothers, for the prize of their vessel the three friends made by Capt. Landais of the alliance frigate, which papers were communicated by the Count de Vergennes to Doct. Franklin to the end he might apply to Congress for an indemnification of the said Forsters be remitted to the said ministers with a copy of the fourth clause of the instructions to them of Oct.1783 and the following extract from Doct. Franklins letter of July 22. 1783 to the Secretary for foreign Affairs viz. “Mr. Barclay has in his hands the affair of the Alliance and Bon homme Richard. I will afford him all the assistance in my power, but it is a very perplexed business. That expedition though for particular reasons under American commissions and colours was carried on at the Kings expence and under his orders. Mr. de Chaumont was the agent appointed by the minister of the marine to make the outfit. He was also chose by all the captains of the squadron as appears by an instrument under their hands, to be their agent, receive, sell and divide prizes &c. The crown bought two of them at public sale and the money I understand is lodged in the hands of a responsible person at L’Orient. Mr. D Chaumont says he has given in his accounts to the  Marine and that he has no more to do with the affair except to receive a ballance due to him. That account however is I believe unsettled and the absence of some of the captains is said to make another difficulty which retards the completion of the business. I never paid nor received any thing relating to that expedition nor had any other concern in it than barely ordering the alliance to join the Squadron at M. de Sartine’s request.” From which extract there is reason to believe the United States of America had no concern in the expedition but that it was carried on wholly under the authority and for the advantage of his Most Christian Majesty; that if this fact should not be so apparent as to give full satisfaction to his Majesty’s Ministers, they then take such measures as in their discretion shall be thought most conducive to an amicable and equitable adjustment thereof on the best evidence they shall be able to procure.
        That the claim of the Sr. Bayard against these United States for the sum of 255.236 dollars continental Money is not founded in justice <in the Opinion of your committee> from the circumstances of the case as stated by himself, which are that a vessel and cargo in which he was interested sailing in May 1779 from Charles town for France was taken by an english armed vessel and retaken by an American frigate called the Boston, that she was carried to Boston and there sold as french property by Mr. de Valnais consul for France at that port: that he unfaithfully and irregularly as is suggested endeavoured to have the whole adjudged to the recaptors but that the sentence was that they were only entitled to one eighth, and the Sr. Bayard’s correspondents obliged Mr. de Valnais to deposit with the consul of France in Philadelphia 255.236 dollars continental money in part of the proceeds with a reserve to the Sieur Bayard against Mr. de Valnais of every right of redress for his irregular conduct; that no injurious intermeddling by the U.S. or any of them or by any of their citizens is here complained of; that the money was constantly in the hands of the Sieur Bayard’s correspondents or of the consul for his nation; that he may indeed have suffered by its depreciation as many others have suffered, both foreigners and citizens but the latter in <an infinite proportion to> a much <greater> higher Degree than the former; that this depreciation was not effected by any arbitrary change by Congress in the value or denomination of the money (which yet has been frequently practised by european states who never have thought themselves bound to make good the losses thereby incurred, either by their own citizens or by foreigners) but ensured against the  will and the unremitting endeavours of Congress; that in this case too it might have been lessened if not prevented by investing <it> the Money immediately in gold and silver or in other commodities. Your committee therefore are of opinion that these states are not bound to make good the loss by depreciation, <and that the doing it would bring on an infinitude of other cases with endless investigations and unfairness and would require greater funds than we are prepared with>.
        That as to the residue of the claims of the Sr. Bayard if founded in truth and Right they lie only against the state of Georgia, to the governor whereof it will be proper for Congress to transmit copies of the papers expressing our confidence that that state will cause to be done in it what justice and the respect due between friendly nations require; and that the Sr. Bayard be referred to them.
        That the friendly services rendered by the Sr. John Baptist Pequet agent for the french nation at Lisbon to great numbers of American sailors carried prisoners into that port during the late war and his sufferings on that account merit the sincere acknowledgments of Congress and that it be referred to the said ministers to deliver him these in honorable terms and to make him such gratification as may indemnify his losses and properly reward his zeal.
      